    Case: 3:19-cr-00015-RAM-RM Document #: 119 Filed: 03/19/21 Page 1 of 4




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:19-cr-0015
                                               )
JOHN JACKSON,                                  )
                                               )
                     Defendant.                )
                                               )


                                           ORDER
       BEFORE THE COURT is Defendant John Jackson’s motion to continue the trial in this
matter, currently scheduled for April 5, 2021. (ECF No. 116.) For the reasons stated herein,
the Court will grant Jackson’s motion. Further, the time to try this case is extended up to and
including July 19, 2021.
       This case commenced on February 25, 2019, with the filing of a criminal complaint
against John Jackson (“Jackson”). Thereafter, several charging documents were filed, the
most recent, and operative, charging document being the second superseding indictment
returned by a federal grand jury on June 6, 2019. (ECF No. 34.) The second superseding
indictment charges Jackson with two counts of production of child pornography in violation
of 18 U.S.C. § 2251(a), three counts of transportation with intent to engage in criminal sexual
activity in violation of 18 U.S.C. § 2423(a), one count of first degree rape in violation of
14 V.I.C. § 1701, and five counts of aggravated second degree rape in violation of 14 V.I.C.
§ 1700a(a).
       Prior to the emergence of the COVID-19 pandemic in early 2020, the Court continued
the trial in this matter three times on Jackson’s request. Additionally, the Court has found it
necessary to continue the trial in this matter several times in light of the COVID-19 pandemic
in order to protect the well-being of Jackson, the jury, the prosecutors, the witnesses, the
Court’s personnel, and the general public at large. On January 21, 2021, in this Court’s most
     Case: 3:19-cr-00015-RAM-RM Document #: 119 Filed: 03/19/21 Page 2 of 4
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 2 of 4

recent order finding that the ends of justice required continuing the jury trial in this matter,
the Court scheduled the trial to commence on April 5, 2021.
        On March 17, 2021, Jackson filed a motion to continue the trial date. In his motion,
Jackson asserts that his ability to prepare for trial has been severely restricted due to the
COVID-19 pandemic. Jackson has been detained in the Metropolitan Detention Center in
Guaynabo, Puerto Rico, (“MDC Guaynabo”) since the inception of this case. Jackson asserts
that, until recently, the Office of the Federal Public Defender, which represents him in this
matter, had imposed travel restrictions which had prevented his counsel from meeting with
him in-person to prepare for trial. As such, given the seriousness of the pending charges,
Jackson requests a continuance of the trial date to July 2021 in order to properly prepare for
trial in consultation with his counsel.
        On March 18, 2021, the United States filed an opposition to Jackson’s motion to
continue. The United States argues that the circumstances do not warrant a continuance of
the trial date because Jackson has had sufficient time to prepare for trial in consultation with
his counsel. Further, the United States argues that victims have a “right to proceedings free
from unreasonable delay.” See 18 U.S.C. § 3771(a)(7).
        The Court is mindful of crime victims’ “right to proceedings free from unreasonable
delay.” 18 U.S.C. § 3771(a)(7) (emphasis added). Nevertheless, “insistence upon
expeditiousness in the face of a justifiable request for delay can render the right to defend
with counsel an empty formality.” Ungar v. Sarafite, 376 U.S. 575, 589 (1964). The COVID-19
pandemic has presented extraordinary difficulties to effective preparation for criminal jury
trials. Indeed, in order to prevent the spread of COVID-19, there have been widespread travel
restrictions in general and significantly, at times, suspension of legal visitation at Bureau of
Prisons facilities, including MDC Guaynabo.1 Given these circumstances, the Court finds that
Jackson’s request for a continuance is justified. Moreover, while the Speedy Trial Act requires
that defendants be tried within seventy days of indictment, the Court specifically finds that
extending this period would be in the best interest of justice. Indeed, without an extension,


1 See, e.g., Federal Bureau of Prisons, Federal Bureau of Prisons COVID-19 Action Plan, March 13, 2020,
https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited Mar. 19, 2021) (explaining that
"in general, legal visits will be suspended for 30 days" nationwide).
     Case: 3:19-cr-00015-RAM-RM Document #: 119 Filed: 03/19/21 Page 3 of 4
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 3 of 4

Jackson would be denied the reasonable time necessary to properly prepare for trial in
consultation with his counsel.
        Consistent with these concerns, the United States Court of Appeals for the Third
Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’
continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d
439, 444 (3d Cir. 1994); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice
continuance may be justified on grounds that one side needs more time to prepare for trial
[even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d
Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial to give
counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”); United
States v. Brooks, 697 F.2d 517, 522 (3d Cir. 1982) (holding there was no abuse of discretion
where district court found that multiple count, multiple defendant “case was complex and
required additional time for adequate preparation.”); cf. United States v. Santiago-Becerril,
130 F.3d 11, 17 (1st Cir. 1997) (explaining that, where a defendant had moved to continue
his trial due to his counsel’s unavailability, the “period of delay” caused by an ends of justice
continuance includes the time “reasonably required to schedule a new trial date” in
“consideration of the court’s calendar”).
        The premises considered, it is hereby
        ORDERED that Jackson’s motion to continue the trial in this matter, ECF No. 116, is
GRANTED; it is further
        ORDERED that the time beginning from the date of this order granting an extension
through July 19, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the trial in this matter previously scheduled for April 5, 2021, is
RESCHEDULED to commence promptly at 9:30 A.M. on July 19, 2021, in St. Thomas
Courtroom 1 before District Judge Robert A. Molloy; it is further
        ORDERED that the deadlines set by the Court’s January 21, 2021 Order are extended
as follows: (1) the deadline for the parties to file their pretrial brief is extended to July 12,
     Case: 3:19-cr-00015-RAM-RM Document #: 119 Filed: 03/19/21 Page 4 of 4
United States v. Jackson
Case No. 3:19-cr-0015
Order
Page 4 of 4

2021, and (2) the deadline for the parties to provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits is extended to July 14, 2021.




Dated: March 19, 2021                              /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
